1   The State of Ohio, Appellee, v. Allen, Appellant.


 2   [Cite as State v. Allen (1996), _______ Ohio St.3d ____.]


 3   Appellate procedure -- Application for reopening appeal from

 4         judgment and conviction based on claim of ineffective

 5         assistance of appellate counsel -- Application denied when

 6         applicant’s claims fail to raise a genuine issue of ineffective

 7         assistance of appellate counsel.

 8   (No. 96-1111 -- Submitted September 24, 1996 -- Decided December 18,


 9   1996.)


10         Appeal from the Court of Appeals for Cuyahoga County, No. 62275.


11         Appellant, David W. Allen, was convicted of aggravated robbery and


12   aggravated murder and sentenced to death. The Court of Appeals for


13   Cuyahoga County affirmed his conviction and sentence. State v. Allen


14   (Sept. 9, 1993), Cuyahoga App. No. 62275, unreported. This court affirmed


15   the court of appeals’ judgment. State v. Allen (1995), 73 Ohio St.3d 626,


16   653 N.E.2d 675.


17         On December 5, 1995, Allen filed in the court of appeals an


18   application for reopening his direct appeal under App.R. 26(B). He alleged
 1   that his appellate counsel had rendered ineffective assistance by failing to


 2   raise eight issues in the court of appeals.


 3         The court of appeals, however, found that Allen’s appellate counsel


 4   had in fact raised five of the eight issues. As to the other three, the court


 5   found that Allen “has not demonstrated that error occurred or that he was


 6   prejudiced.” Accordingly, the court of appeals denied the application. The


 7   cause is now before this court upon an appeal as of right.


 8         Stephanie Tubbs Jones, Cuyahoga County Prosecuting Attorney, and


 9   L. Christopher Frey, Assistant Prosecuting Attorney, for appellee.


10         David H. Bodiker, Ohio Public Defender, Michael J. Benza and J.


11   Joseph Bodine, Jr., Assistant Public Defenders, for appellant.


12         Per Curiam. Allen’s first proposition of law challenges the court of


13   appeals’ finding that appellate counsel had already raised the issues


14   contained in proposed assignments of error I through V. Our examination


15   of the appellate record shows that appellate counsel did raise the issue


16   contained in proposed assignment of error II. But as to the issues contained


17   in proposed assignments of error I, III, IV, and V, we agree with Allen that


18   his counsel did not raise these issues on appeal.


                                             2
 1         It does not follow, however, that the judgment must be reversed. It


 2   has long been established “that where the judgment is correct, a reviewing


 3   court is not authorized to reverse such judgment merely because erroneous


 4   reasons were assigned as the basis thereof.” Agricultural Ins. Co. v.


 5   Constantine (1944), 144 Ohio St. 275, 284, 29 O.O. 426, 430, 58 N.E.2d


 6   658, 663. See, also, e.g., Myers v. Garson (1993), 66 Ohio St.3d 610, 614-


 7   615, 614 N.E.2d 742, 745; State ex rel. Keenan v. Calabrese (1994), 69


 8   Ohio St.3d 176, 179, 631 N.E.2d 119, 122; Wright v. Ghee (1996), 74 Ohio


 9   St.3d 465, 467, 659 N.E.2d 1261, 1263.


10         The judgment in this case was correct. An applicant under App. R.


11   26(B) must show that “there is a genuine issue as to whether the applicant


12   was deprived of the effective assistance of counsel on appeal.” App. R.


13   26(B)(5). Allen made no such showing here. His allegedly ineffective


14   appellate counsel raised twenty-two assignments of error on appeal.


15   “Counsel could have reasonably decided they could not add [eight] more


16   issues without ‘burying good arguments * * * in a verbal mound made up of


17   strong and weak contentions.’” State v. Campbell (1994), 69 Ohio St.3d 38,




                                           3
 1   53, 630 N.E.2d 339, 353, quoting Jones v. Barnes (1983), 463 U.S. 745,


 2   753, 103 S.Ct. 3308, 3313, 77 L.Ed.2d 987, 994.


 3         Nor are Allen’s new assignments of error especially compelling;


 4   indeed, all eight are factually, legally, and logically weak. A competent


 5   attorney could easily discount the chance of success of these issues and


 6   elect to spend time on other issues instead. Appellate counsel’s refusal to


 7   raise these weak arguments simply does not create a genuine issue of


 8   ineffective assistance. Allen’s first proposition of law is therefore


 9   overruled.


10         In Allen’s second proposition of law, he contends that the court of


11   appeals prematurely decided the merits of proposed assignments of error VI


12   through VIII. On the initial application for reopening, the court of appeals


13   is to determine the existence of “a genuine issue[1] as to whether the


14   applicant was deprived of the effective assistance of counsel on appeal.”


15   App. R. 26(B)(5). If the applicant raises a genuine issue on that point, the


16   application is granted, id., and the applicant wins the right to brief both the


17   ineffective-assistance issue and the merits of the appeal. See App. R.


18   26(B)(7) and (B)(9), and July 1, 1993 Staff Note to App. R. 26.


                                            4
 1         Allen claims that the court of appeals skipped a step: instead of


 2   confining itself to deciding whether Allen’s application raised a genuine


 3   issue of ineffective assistance, the court simply decided the merits of his


 4   claims. Allen contends that the court of appeals could not make that


 5   determination on the basis of the application alone; that his proposed


 6   assignments of error had arguable merit; and that therefore the court of


 7   appeals should have given him a chance to fully brief his claims.


 8         It is admittedly unclear whether the court of appeals applied the


 9   “genuine issue” standard. However, as already stated, we find that Allen’s


10   claims fail to raise a genuine issue of ineffective assistance. Thus, the


11   judgment was correct even if the reasoning was not. We overrule Allen’s


12   second proposition of law. The judgment of the court of appeals is


13   affirmed.


14                                                        Judgment affirmed.


15         MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK


16   and STRATTON, JJ., concur.


17




                                            5
      1
          We perceive no merit in Allen’s proposed distinction between “a

genuine issue,” which is the term used in App. R. 26 (B), and “a colorable

claim of ineffective assistance,” the formulation used in the 1993 Staff Note

to App. R. 26. Of course, if there were any distinction, the language of the

rule would control over the Staff Note, Allen’s argument to the contrary

notwithstanding.




                                       6